DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant is advised to consider filing an IDS for all material relevant references.  It is noted Applicant has not filed an IDS even though prior art references were cited in other patent offices.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Below are three examples at paras. [0002], [0004] and [0009] where references are cited, however, are not included on an IDS.

    PNG
    media_image1.png
    371
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    698
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    284
    551
    media_image3.png
    Greyscale

Drawings
None of the Figures have figure numbers.  Please correct.

    PNG
    media_image4.png
    500
    616
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    613
    635
    media_image5.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: lines are missing from the top cells of Table 3 at page 25.  

    PNG
    media_image6.png
    182
    751
    media_image6.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 3 is objected to because it depends on itself.

    PNG
    media_image7.png
    85
    277
    media_image7.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the shredded cheese" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “shredded natural cheese".  Applicant is advised to consider stating “the shredded natural cheese".
Claim 7 recites the limitation "the step of heating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “heat-treating" in Claim 1.  Applicant is advised to consider stating “the heat-treating".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2004/0151801) in view of Sorensen (US 2013/0045304).
Sorensen (‘801) teaches a method for making a heat-treated cheese (See paras. 8 and 34 and Claim #1.), the method comprising admixing (See paras. 7, 106.) with at least one shredded natural cheese a composition comprising at least one phospholipase (See paras. 7 and 34.), and heat-treating the shredded natural cheese and at least one phospholipase at a temperature of from about 165 degrees Fahrenheit (74 oC) to about 185 degrees Fahrenheit (85 oC) to produce a heat-treated cheese (See paras. 7-8 and 34, 70-90 oC/50-120 oC.); wherein the method for making a heat-treated cheese further comprises adding a calcium composition (See para. 9 and Claims 8-9.) to the at least one natural cheese (See paras. 9 and 25.); adding to the cheese at least one phospholipase-treated milk product (See Abs. and paras. 88-89.); wherein the at least one phospholipase-treated milk product is milk powder (See paras. 8 and 19.); a method for making a heat-treated cheese (See paras. 8 and 34 and Claim #1.), the method comprising preheating at least one phospholipase-treated cheese (See para. 31.) at a temperature of from about 75 degrees Fahrenheit (24 oC) to about 120 degrees Fahrenheit (49 oC) (See para. 31.), followed by heat-treating the cheese at a temperature of from about 165 degrees Fahrenheit (74 oC) to about 185 degrees Fahrenheit (85 oC) (See para. 34.); wherein the step of preheating is performed for at least about 5 minutes (See para. 31.), wherein the at least one phospholipase-treated milk product is milk powder (See para. 21.), however, fails to expressly describe the cheese as being shredded per Claim #1 and to expressly teach wherein the calcium composition is selected from the group consisting of inorganic minerals, at least one milk mineral composition, at least on algal mineral composition, at least one plant mineral composition, and combinations thereof per Claim #3.
Regarding the cheese being shredded per Claim #1, Sorensen (‘304) teaches cheese that is known to come in shredded form (See para. 100.).
Regarding the minerals per Claim #3, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that it is common to add minerals for enriching cheese, thus, it would have been foreseeable and obvious to incorporate them.  Making such an incorporation would have been within the skill set of a person having ordinary skill in the art to provide a cheese that is nutritious and satisfies a consumer’s preference.
Claims 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2004/0151801) in view of Sorensen (US 2013/0045304) and Yee et al. (US 5,750,177).
Sorensen (‘801) and Sorensen (‘304) teach the method discussed above, however, fail to expressly teach wherein the step of heating is performed until the cheese is melted to a uniform molten consistency per Claim #7, (c) packaging and cooling the heat-treated cheese per Claim #10, the heat-treating step can be performed by direct or indirect steam injection into a kettle-type cooker per Claim #11 and wherein the preheating step is performed for at least about 5 minutes per Claim #12.
Regarding the heat-treating step, Yee (‘177) teaches a similar method wherein the step of heating is performed until the cheese is melted to a uniform molten consistency (See, col. 5, Il. 10-13, homogeneous cheese.).  It would have been foreseeable and obvious to one having ordinary skill in the art at the time of filing to incorporate heating until the cheese is melted to a uniform molten consistency as taught by Yee (‘177) into the method as taught by Sorensen (‘801) since Yee (‘177) teaches it can convert a cheese with poor melt characteristics to a cheese with good characteristics (See col. 5, ll. 6-8.).
Regarding the packaging per Claim #10, Sorensen (‘801) teaches a method for making a heat-treated cheese (See para. 8.). Yee (‘177) teaches a similar cheese making method comprising heating with constant agitation (See, col. 14, l. 4, continuous auger mixing.) until a uniform molten consistency (See, col. 14, l. 8, homogeneous cheese.) is produced, to produce a heat-treated cheese (See, col. 14, l. 8.); and (c) packaging and cooling the heat-treated cheese (See col. 14, ll. 10-11.). It would have been foreseeable and obvious to one having ordinary skill in the art at the time of filing to incorporate the teaching of Yee (‘177) into the method as taught by Sorensen (‘801) as Yee (‘177) teaches the steps are effective for making cheese.
Regarding the heat-treating step, Yee (‘177) teaches where heat-treating can be performed by direct or indirect steam injection (See, col. 13, l. 2.) into a kettle-type cooker (See, col. 14, I. 3, Rietz cooker.).  It would have been foreseeable and obvious to one having ordinary skill in the art at the time of filing to incorporate the teaching of Yee (‘177) into the method as taught by Sorensen (‘801) since Yee (‘177) teaches direct or indirect steam injection into a kettle-type cooker is a good way to heat-treat cheese.
Regarding the time for pre-heating, Sorensen (‘801) further teaches wherein the preheating step is performed for at least about 5 minutes (See para. 31.).  It would have been within the skill set of a person having ordinary skill in the art at the time of filing with Sorensen (‘801), Sorensen (‘304) and Yee (‘177) before them to incorporate the above teachings into Sorensen’s (‘801) method to provide the claimed method that provides a heat-treated cheese that is satisfactory for consumers.  Making any adjustments would have been within the skill set of a person having ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	December 29, 2020